Russell, J.
1. The several assignments of error as to rulings upon evidence are wholly without merit.
2. A verdict of guilty of assault with intent to murder would have been authorized; and the evidence as a whole so demanded at least the* verdict of guilty of stabbing, which was returned by the jury, that the errors in rulings as to the defendant’s statement on the trial, as presented in the record, are immaterial. The right of a defendant in a criminal trial “to make to the court and jury such statement in the case as he may deem proper in his defense” (Penal Code, § 1036) should not be abridged in any case. However, upon a review of the defendant’s statement in the present record, it is palpably plain that this right was substantially accorded him. There was nothing in the language of the judge in his colloquy with counsel which could by any possibility have prejudiced the defendant’s case; and though it is not proper practice for the court to interrupt the defendant’s statement, or to attempt to direct it conformably with the rules of evidence, the matter omitted from the defendant’s statement in this case, due to the rulings of the court (as appears from the statement of defendant’s counsel in the record) was so trivial and inconsequential that the omission can not in any view of the case be presumed to have been harmful to the accused. Judgment affirmed.